In an action to foreclose a tax lien, the defendant Mehmetaj Realty Corp. appeals from an order of the Supreme Court, Queens County (Thomas, J.), dated November 17, 2003, which denied its motion pursuant to CPLR 317 and 5015 (a) (1) to vacate a judgment of foreclosure and sale of the same court dated July 23, 2001, entered upon its default in appearing or answering the complaint.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
Under the particular circumstances of this case, the Supreme Court properly denied the motion of the defendant Mehmetaj Realty Corp. pursuant to CPLR 317 and 5015 (a) (1) to vacate a judgment of foreclosure and sale, entered upon its default in appearing or answering the complaint. Florio, J.P., Crane, Krausman, Rivera and Fisher, JJ., concur.